


Exhibit 10.29

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of May 20, 2003,
between Michael J. Soenen (the “Executive”) and Florists’ Transworld Delivery,
Inc. (“FTD”).

 

WHEREAS, the parties hereto previously entered into a letter agreement dated as
of June 14, 2001 (as amended or modified prior to the date hereof, the “Letter
Agreement”), setting forth the terms of the Executive’s employment with FTD,
and, in connection therewith, a Confidentiality and Non-Competition Agreement
dated as of June 14, 2001 (the “Confidentiality and Non-Competition Agreement”);
and

 

WHEREAS, the parties desire to modify certain terms of the Executive’s
employment with FTD and replace and supercede the Letter Agreement with this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and in the Confidentiality and Non-Competition Agreement, FTD and the
Executive hereby agree as follows:

 


1.             DUTIES.  THE EXECUTIVE SHALL SERVE AS AN OFFICER OF FTD OR IN A
SUBSTANTIALLY SIMILAR POSITION WITH ANY ENTITY THAT ACQUIRES FTD OR ALL OR
SUBSTANTIALLY ALL OF FTD’S ASSETS THROUGH MAY 31, 2004 (WHICH TERM SHALL
AUTOMATICALLY RENEW FOR SUCCESSIVE ONE YEAR TERMS UNLESS FTD PROVIDES WRITTEN
NOTICE OF TERMINATION TO THE EXECUTIVE PRIOR TO THE END OF THE INITIAL TERM OR
ANY RENEWAL TERM).  THE EXECUTIVE SHALL PERFORM THE DUTIES ASSIGNED BY FTD FROM
TIME TO TIME.  THE EXECUTIVE SHALL DEVOTE THE EXECUTIVE’S ENTIRE BUSINESS TIME
TO THE AFFAIRS OF FTD TO THE PERFORMANCE OF THE EXECUTIVE’S DUTIES UNDER THIS
AGREEMENT AND TO THE PROMOTION OF FTD’S INTERESTS.

 


2.             COMPENSATION.  AS FULL COMPENSATION FOR THE PERFORMANCE BY THE
EXECUTIVE OF THE EXECUTIVE’S DUTIES UNDER THIS AGREEMENT, FTD SHALL COMPENSATE
THE EXECUTIVE AS FOLLOWS:

 


(A)           BASE SALARY.  DURING THE TERM OF THIS AGREEMENT, FTD SHALL PAY TO
THE EXECUTIVE A BASE SALARY SET ANNUALLY BY THE BOARD OF DIRECTORS OF FTD OR
FTD, INC. OR THE COMPENSATION COMMITTEE THEREOF (COLLECTIVELY, THE “BOARD”),
SUCH BASE SALARY TO INITIALLY BE $325,000 PER YEAR, PAYABLE IN THE PERIODIC
INSTALLMENTS ORDINARILY PAID BY FTD TO EMPLOYEES OF FTD AT COMPARABLE LEVELS TO
THE EXECUTIVE.  THE EXECUTIVE SHALL BE ENTITLED TO SUCH MERIT INCREASES IN BASE
SALARY AS THE BOARD MAY DETERMINE, IN ITS DISCRETION.

 


(B)           PERFORMANCE BONUS.  THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE
IN A PERFORMANCE BONUS AS SET BY THE BOARD BASED UPON PERFORMANCE CRITERIA TO BE
SET BY THE BOARD.

 


(C)           EQUITY INCENTIVE AWARDS.  IN THE EVENT A CHANGE OF CONTROL (AS
HEREINAFTER DEFINED) OCCURS DURING THE EXECUTIVE’S EMPLOYMENT, NOTWITHSTANDING
ANY PROVISION OF THIS AGREEMENT OR ANY OTHER AGREEMENT GOVERNING ANY EQUITY
INCENTIVE AWARDS GRANTED TO THE EXECUTIVE, ANY OUTSTANDING STOCK OPTIONS OR
RESTRICTED STOCK AWARDS GRANTED TO THE EXECUTIVE BY FTD, INC., FTD OR ANY
SUBSIDIARY OF EITHER COMPANY SHALL VEST IN FULL AND BECOME IMMEDIATELY

 

--------------------------------------------------------------------------------


 

exercisable, and any restrictions relating thereto shall lapse, upon the
occurrence of such Change of Control.

 


(D)           PAID VACATION.  THE EXECUTIVE SHALL BE ENTITLED TO FOUR WEEKS OF
PAID VACATION PER YEAR IN ACCORDANCE WITH FTD’S POLICIES WITH RESPECT TO
VACATIONS THEN IN EFFECT.

 


(E)           BENEFITS.  DURING THE TERM OF EXECUTIVE’S EMPLOYMENT HEREUNDER,
THE EXECUTIVE SHALL BE ENTITLED TO THE ADDITIONAL EMPLOYMENT-RELATED BENEFITS
(THE “BENEFITS”) THAT ARE MADE AVAILABLE FROM TIME TO TIME TO EMPLOYEES OF FTD
AT COMPARABLE LEVELS TO THE EXECUTIVE.

 


(F)            EXPENSE REIMBURSEMENT.  FTD SHALL REIMBURSE THE EXECUTIVE, IN
ACCORDANCE WITH THE PRACTICE FROM TIME TO TIME IN EFFECT FOR OTHER
SIMILARLY-SITUATED EMPLOYEES OF FTD, FOR ALL REASONABLE AND NECESSARY TRAVEL
EXPENSES AND OTHER DISBURSEMENTS INCURRED BY THE EXECUTIVE, FOR OR ON BEHALF OF
FTD, IN THE PERFORMANCE OF THE EXECUTIVE’S DUTIES UNDER THIS AGREEMENT.

 


3.                                       TERMINATION FOLLOWING A CHANGE OF
CONTROL.


 


(A)                                  INVOLUNTARY TERMINATION.  IF THE
EXECUTIVE’S EMPLOYMENT HEREUNDER IS TERMINATED (OTHER THAN BY THE EXECUTIVE
(EXCEPT AS PROVIDED UNDER CLAUSE (B) BELOW)) OR IS NOT RENEWED PURSUANT TO
SECTION 1 DURING A CHANGE OF CONTROL SEVERANCE PERIOD (AS HEREINAFTER DEFINED),
THE EXECUTIVE SHALL BE ENTITLED TO THE BENEFITS PROVIDED UNDER SECTION 4(A)
HEREOF; PROVIDED, HOWEVER, THAT THE EXECUTIVE SHALL NOT BE ENTITLED TO SUCH
BENEFITS UPON THE OCCURRENCE OF ONE OR MORE OF THE FOLLOWING EVENTS:

 

(I)                                     THE EXECUTIVE’S DEATH;

 

(II)                                  IF THE EXECUTIVE BECOMES PERMANENTLY
DISABLED WITHIN THE MEANING OF, AND BEGINS ACTUALLY TO RECEIVE DISABILITY
BENEFITS PURSUANT TO, THE LONG-TERM DISABILITY PLAN IN EFFECT FOR, OR APPLICABLE
TO, THE EXECUTIVE IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL; OR

 

(III)                               ANY EVENT DESCRIBED IN SECTION 4(C) HEREOF
UNDER THE DEFINITION OF “CAUSE”.

 


(B)                                 CONSTRUCTIVE TERMINATION.  THE EXECUTIVE MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER DURING THE CHANGE OF CONTROL
SEVERANCE PERIOD UPON THE OCCURRENCE OF ONE OR MORE OF THE FOLLOWING EVENTS
(REGARDLESS OF WHETHER ANY OTHER REASON, OTHER THAN CAUSE, FOR SUCH TERMINATION
EXISTS OR HAS OCCURRED, INCLUDING WITHOUT LIMITATION OTHER EMPLOYMENT), IN WHICH
CASE THE EXECUTIVE SHALL BE ENTITLED TO THE BENEFITS PROVIDED UNDER SECTION 4(A)
HEREOF:

 

(I)                                     FAILURE TO ELECT OR REELECT OR OTHERWISE
TO MAINTAIN THE EXECUTIVE IN THE OFFICE OR THE POSITION, OR A SUBSTANTIALLY
EQUIVALENT OFFICE OR POSITION, WHICH THE EXECUTIVE HELD IMMEDIATELY PRIOR TO THE
CHANGE OF CONTROL;

 

2

--------------------------------------------------------------------------------


 

(II)                                  (A) A MATERIAL ADVERSE CHANGE IN THE
NATURE OR SCOPE OF THE AUTHORITIES, POWERS, FUNCTIONS, RESPONSIBILITIES OR
DUTIES ATTACHED TO THE POSITION THAT THE EXECUTIVE HELD IMMEDIATELY PRIOR TO THE
CHANGE OF CONTROL; (B) A REDUCTION IN THE EXECUTIVE’S BASE SALARY FROM THE RATES
IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR A MATERIAL MODIFICATION
IN THE SCOPE OF THE EXECUTIVE’S RIGHT TO PARTICIPATE IN ANY BONUS PROGRAM
OFFERED TO SIMILARLY-SITUATED EMPLOYEES; OR (C) THE TERMINATION OR DENIAL OF THE
EXECUTIVE’S RIGHTS TO BENEFITS AT LEAST AS GREAT IN THE AGGREGATE AS ARE PAYABLE
THEREUNDER IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR A REDUCTION IN THE
SCOPE OR VALUE THEREOF OTHER THAN A GENERAL REDUCTION APPLICABLE TO ALL
SIMILARLY-SITUATED EMPLOYEES;

 

(III)                               A CHANGE IN CIRCUMSTANCES FOLLOWING THE
CHANGE OF CONTROL, INCLUDING, WITHOUT LIMITATION, A CHANGE IN THE SCOPE OF THE
BUSINESS OR OTHER ACTIVITIES FOR WHICH THE EXECUTIVE WAS RESPONSIBLE IMMEDIATELY
PRIOR TO THE CHANGE OF CONTROL, WHICH HAS RENDERED THE EXECUTIVE UNABLE TO CARRY
OUT ANY MATERIAL PORTION OF THE AUTHORITIES, POWERS, FUNCTIONS, RESPONSIBILITIES
OR DUTIES ATTACHED TO THE POSITION HELD BY THE EXECUTIVE IMMEDIATELY PRIOR TO
THE CHANGE OF CONTROL, WHICH SITUATION IS NOT REMEDIED WITHIN 30 CALENDAR DAYS
AFTER WRITTEN NOTICE OF SUCH CHANGE GIVEN BY THE EXECUTIVE;

 

(IV)                              THE LIQUIDATION, DISSOLUTION, MERGER,
CONSOLIDATION OR REORGANIZATION OF FTD OR TRANSFER OF ALL OR SUBSTANTIALLY ALL
OF ITS BUSINESS AND/OR ASSETS, UNLESS THE SUCCESSOR OR SUCCESSORS (BY
LIQUIDATION, MERGER, CONSOLIDATION, REORGANIZATION, TRANSFER OR OTHERWISE) TO
WHICH ALL OR SUBSTANTIALLY ALL OF ITS BUSINESS AND/OR ASSETS HAVE BEEN
TRANSFERRED (DIRECTLY OR BY OPERATION OF LAW) SHALL HAVE ASSUMED ALL DUTIES AND
OBLIGATIONS OF FTD UNDER THIS AGREEMENT; OR

 

(V)                                 THE EXECUTIVE IS REQUIRED TO HAVE HIS
PRINCIPAL LOCATION OF WORK CHANGED TO ANY LOCATION THAT IS IN EXCESS OF 50 MILES
FROM THE EXECUTIVE’S PRINCIPAL LOCATION OF WORK IMMEDIATELY PRIOR TO THE CHANGE
OF CONTROL.

 

For purposes of this Agreement:

 

(i)            “Change of Control” shall mean:

 

(A)                              THE ACQUISITION BY ANY INDIVIDUAL, ENTITY OR
GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES
EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”)) (A “PERSON”) OF BENEFICIAL OWNERSHIP
(WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF MORE
THAN 50% OF THE COMBINED VOTING POWER OF THE THEN-

 

3

--------------------------------------------------------------------------------


 

OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS (“VOTING STOCK”) OF FTD, INC. OR FTD, RESPECTIVELY; PROVIDED, HOWEVER,
THAT FOR PURPOSES OF THIS SUBSECTION (A), THE FOLLOWING ACQUISITIONS SHALL NOT
CONSTITUTE A CHANGE OF CONTROL:  (1) ANY ACQUISITION DIRECTLY FROM FTD, INC. OR
FTD, (2) ANY ACQUISITION BY FTD, INC., FTD, ANY SUBSIDIARY OF FTD, INC. OR FTD
OR ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY FTD,
INC. OR FTD OR ANY SUCH SUBSIDIARY OR (3) ANY ACQUISITION BY ANY OF PERRY
ACQUISITION PARTNERS, L.P., BAIN CAPITAL, INC., FLEET PRIVATE EQUITY CO. INC. OR
ANY OF THEIR RESPECTIVE AFFILIATES;

 

(B)                                A CHANGE IN A MAJORITY OF THE MEMBERS OF THE
BOARD OCCURS (1) WITHIN ONE YEAR FOLLOWING THE PUBLIC ANNOUNCEMENT OF AN ACTUAL
OR THREATENED ELECTION CONTEST (WITHIN THE MEANING OF RULE 14A-11 UNDER THE
EXCHANGE ACT) OR THE FILING OF A SCHEDULE 13D OR OTHER PUBLIC ANNOUNCEMENT
INDICATING A PERSON INTENDS TO EFFECT A CHANGE IN CONTROL OF FTD, INC. OR FTD OR
(2) AS A RESULT OF A MAJORITY OF THE MEMBERS OF THE BOARD HAVING BEEN PROPOSED,
DESIGNATED OR NOMINATED BY A PERSON (OTHER THAN FTD, INC. OR FTD THROUGH THE
BOARD OR DULY AUTHORIZED COMMITTEES THEREOF OR THROUGH THE EXERCISE OF
CONTRACTUAL RIGHTS);

 

(C)                                CONSUMMATION OF A REORGANIZATION, MERGER OR
CONSOLIDATION OR SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF FTD, INC. OR FTD (A “BUSINESS COMBINATION”), IN EACH CASE, UNLESS,
FOLLOWING SUCH BUSINESS COMBINATION, (1) MORE THAN 50% OF THE VOTING STOCK OF
THE ENTITY RESULTING FROM SUCH BUSINESS COMBINATION IS HELD IN THE AGGREGATE BY
(X) THE HOLDERS OF SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS OF FTD, INC. OR FTD IMMEDIATELY PRIOR TO SUCH TRANSACTION, (Y) ANY
EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY FTD, INC. OR
FTD OR SUCH ENTITY OR ANY SUBSIDIARY OF ANY OF THEM OR (Z) ANY OF PERRY
ACQUISITION PARTNERS, L.P., BAIN CAPITAL, INC., FLEET PRIVATE EQUITY CO. INC. OR
ANY OF THEIR RESPECTIVE AFFILIATES AND (2) AT LEAST HALF OF THE MEMBERS OF THE
BOARD OF DIRECTORS OF THE ENTITY RESULTING FROM SUCH BUSINESS COMBINATION WERE
MEMBERS OF THE BOARD AT THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT, OR
THE ACTION OF THE BOARD PROVIDING FOR SUCH BUSINESS COMBINATION; OR

 

(D)                               APPROVAL BY THE STOCKHOLDERS OF FTD, INC. OR
FTD OF A COMPLETE LIQUIDATION OR DISSOLUTION OF FTD, INC. OR FTD; AND

 

4

--------------------------------------------------------------------------------


 

(ii)           “Change of Control Severance Period” shall mean the period of
time commencing on the date of a Change of Control and continuing until the
earliest of (A) the second anniversary of such Change of Control, (B) the
Executive’s death, or (C) the Executive’s retirement.

 


4.                                       SEVERANCE COMPENSATION.


 


(A)                                  SEVERANCE FOLLOWING A CHANGE OF CONTROL. 
IF THE EXECUTIVE IS ENTITLED TO RECEIVE BENEFITS PURSUANT TO THE TERMS OF
SECTION 3(A) OR SECTION 3(B):

 

(I)                                     THE EXECUTIVE, WITHIN FIVE BUSINESS DAYS
AFTER THE EXECUTIVE’S DEMAND THEREFOR, SHALL BE ENTITLED TO A LUMP SUM PAYMENT
IN AN AMOUNT EQUAL TO (A) BASE SALARY FOR THREE YEARS (AT THE HIGHEST RATE IN
EFFECT FOR ANY PERIOD DURING THE THREE-YEAR PERIOD PRIOR TO THE DATE OF
TERMINATION), PLUS (B) THREE TIMES THE EXECUTIVE’S TARGET PERFORMANCE BONUS AS
SET BY THE BOARD FOR THE FISCAL YEAR IN WHICH THE CHANGE OF CONTROL OR THE DATE
OF TERMINATION OCCURS, WHICHEVER IS HIGHER, PLUS (C) ANY PRO RATA PERFORMANCE
BONUS TO WHICH THE EXECUTIVE MAY BE ENTITLED PURSUANT TO THIS AGREEMENT FOR THE
FISCAL YEAR IN WHICH THE CHANGE OF CONTROL OR THE DATE OF TERMINATION OCCURS,
WHICHEVER IS HIGHER; AND

 

(II)                                  FOR THREE YEARS FOLLOWING THE DATE OF
TERMINATION (THE “CONTINUATION PERIOD”), THE EXECUTIVE WILL BE PROVIDED, AT NO
COST TO THE EXECUTIVE, WITH (A) HEALTH BENEFITS SUBSTANTIALLY SIMILAR TO THOSE
WHICH THE EXECUTIVE WAS RECEIVING OR ENTITLED TO RECEIVE IMMEDIATELY PRIOR TO
THE DATE OF TERMINATION; PROVIDED, HOWEVER, THAT ANY SUCH BENEFITS OTHERWISE
RECEIVABLE BY THE EXECUTIVE PURSUANT TO THIS CLAUSE (A)(II)(A) WILL BE REDUCED
TO THE EXTENT COMPARABLE BENEFITS ARE ACTUALLY RECEIVED BY THE EXECUTIVE FROM
ANOTHER EMPLOYER DURING THE CONTINUATION PERIOD, AND ANY SUCH BENEFITS ACTUALLY
RECEIVED BY THE EXECUTIVE SHALL BE REPORTED BY THE EXECUTIVE TO FTD, (B) LIFE
INSURANCE AND DISABILITY INSURANCE OR COVERAGE AT LEAST EQUIVALENT TO THAT THE
EXECUTIVE WAS RECEIVING OR ENTITLED TO RECEIVE IMMEDIATELY PRIOR TO THE DATE OF
TERMINATION AND (C) REASONABLE AND CUSTOMARY EXECUTIVE OUTPLACEMENT SERVICES IN
AN AMOUNT NOT TO EXCEED $20,000.

 


(B)                                 OTHER SEVERANCE PAYMENTS.  FTD SHALL HAVE
THE RIGHT TO TERMINATE THE EXECUTIVE’S EMPLOYMENT AT ANY TIME DURING THE TERM OF
THIS AGREEMENT BY GIVING THE EXECUTIVE WRITTEN NOTICE OF THE EFFECTIVE DATE OF
THE TERMINATION.  IF (I) THIS AGREEMENT IS NOT RENEWED PURSUANT TO SECTION 1 OR
(II) THE EXECUTIVE’S EMPLOYMENT IS TERMINATED (A) WITHOUT CAUSE BY FTD (OTHER
THAN DURING THE CHANGE OF CONTROL SEVERANCE PERIOD) OR (B) BY THE EXECUTIVE
FOLLOWING THE EXECUTIVE’S ASSIGNMENT TO A POSITION THAT REPRESENTS A MATERIAL
DIMINUTION IN THE EXECUTIVE’S OPERATING RESPONSIBILITIES (OTHER THAN DURING THE
CHANGE OF CONTROL SEVERANCE PERIOD) (IT BEING UNDERSTOOD THAT A CHANGE IN THE
EXECUTIVE’S TITLE SHALL NOT BY ITSELF ENTITLE THE EXECUTIVE TO TERMINATE THE
EXECUTIVE’S EMPLOYMENT AND


 


5

--------------------------------------------------------------------------------



 


RECEIVE THE RIGHT TO SEVERANCE PAYMENTS UNDER THIS PARAGRAPH), THE EXECUTIVE
WILL BE PAID (1) CONTINUING SALARY FOR ONE YEAR FROM THE EFFECTIVE DATE OF ANY
SUCH NON-RENEWAL OR TERMINATION OF EMPLOYMENT AND (2) ANY PRO RATA PERFORMANCE
BONUS TO WHICH THE EXECUTIVE MAY BE ENTITLED PURSUANT TO THIS AGREEMENT;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE EXECUTIVE BE ENTITLED TO ANY
PAYMENT UNDER THIS SECTION 4(B) IF THE EXECUTIVE IS IN BREACH OF THE
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT.

 


(C)                                  CAUSE.  FOR PURPOSES OF THIS AGREEMENT,
“CAUSE” MEANS ANY OF THE FOLLOWING EVENTS THAT FTD OR THE BOARD HAS DETERMINED,
IN GOOD FAITH, HAS OCCURRED: (I) THE EXECUTIVE’S CONTINUAL OR DELIBERATE NEGLECT
OF THE PERFORMANCE OF THE EXECUTIVE’S MATERIAL DUTIES; (II) THE EXECUTIVE’S
FAILURE TO DEVOTE SUBSTANTIALLY ALL OF THE EXECUTIVE’S WORKING TIME TO THE
BUSINESS OF FTD AND ITS SUBSIDIARIES OR AFFILIATED COMPANIES; (III) THE
EXECUTIVE’S ENGAGING WILLFULLY IN MISCONDUCT IN CONNECTION WITH THE PERFORMANCE
OF ANY OF THE EXECUTIVE’S DUTIES, INCLUDING, WITHOUT LIMITATION, THE
MISAPPROPRIATION OF FUNDS OR SECURING OR ATTEMPTING TO SECURE PERSONALLY ANY
PROFIT IN CONNECTION WITH ANY TRANSACTION ENTERED INTO ON BEHALF OF FTD OR ITS
SUBSIDIARIES OR AFFILIATED COMPANIES; (IV) THE EXECUTIVE’S WILLFUL BREACH OF ANY
CONFIDENTIALITY OR NONDISCLOSURE AGREEMENTS WITH FTD (INCLUDING THIS AGREEMENT)
OR THE EXECUTIVE’S VIOLATION, IN ANY MATERIAL RESPECT, OF ANY CODE OR STANDARD
OF BEHAVIOR GENERALLY APPLICABLE TO EMPLOYEES OR EXECUTIVE EMPLOYEES OF FTD; (V)
THE EXECUTIVE’S ACTIVE DISLOYALTY TO FTD, INCLUDING, WITHOUT LIMITATION,
WILLFULLY AIDING A COMPETITOR OR IMPROPERLY DISCLOSING CONFIDENTIAL INFORMATION;
OR (VI) THE EXECUTIVE’S ENGAGING IN CONDUCT THAT MAY REASONABLY RESULT IN
MATERIAL INJURY TO THE REPUTATION OF FTD, INCLUDING CONVICTION OR ENTRY OF A
PLEA OF NOLO CONTENDRE FOR A FELONY OR ANY CRIME INVOLVING FRAUD OR EMBEZZLEMENT
UNDER FEDERAL, STATE OR LOCAL LAWS.


 


5.                                       CONFIDENTIAL INFORMATION AND
NON-COMPETITION.  THE EXECUTIVE AND FTD PREVIOUSLY ENTERED INTO THE
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT, WHICH PROVIDES FOR
(A) NON-DISCLOSURE OF CONFIDENTIAL INFORMATION, (B) NON-COMPETITION AND
(C) NON-SOLICITATION OF CUSTOMERS, SUPPLIERS AND EMPLOYEES.  THE EXECUTIVE
HEREBY ACKNOWLEDGES THAT SUCH AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT
IN ACCORDANCE WITH THE TERMS THEREOF FROM AND AFTER THE DATE HEREOF AND THAT
SUCH CONTINUING FORCE AND EFFECT IS A MATERIAL INDUCEMENT TO FTD’S ENTERING INTO
THIS AGREEMENT.  ANY SEVERANCE PAYMENT MADE IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT SHALL BE DEEMED TO CONSTITUTE CONSIDERATION FOR BOTH THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT AND THE EXECUTIVE’S AGREEMENT REGARDING
NON-COMPETITION SET FORTH HEREIN AND IN THE CONFIDENTIALITY AND NON-COMPETITION
AGREEMENT.


 


6.                                       TAX MATTERS.  UPON THE OCCURRENCE OF A
CHANGE OF CONTROL DURING THE EXECUTIVE’S EMPLOYMENT, FTD SHALL BE OBLIGATED TO
MAKE “GROSS UP PAYMENTS” TO THE EXTENT REQUIRED BY LAW TO COVER CERTAIN TAX
OBLIGATIONS IN THE MANNER CONTEMPLATED BY EXHIBIT A HERETO.


 


7.                                       MISCELLANEOUS.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF.  THE EXECUTIVE AND FTD CONSENT TO JURISDICTION AND


 


6

--------------------------------------------------------------------------------



 


VENUE IN ANY FEDERAL OR STATE COURT IN THE CITY OF CHICAGO.  THIS AGREEMENT AND
THE CONFIDENTIALITY AND NON-COMPETITION AGREEMENT STATE THE ENTIRE AGREEMENT AND
UNDERSTANDING REGARDING THE EXECUTIVE’S EMPLOYMENT WITH FTD.  THIS AGREEMENT
SUPERCEDES AND REPLACES IN ITS ENTIRETY THE LETTER AGREEMENT.  THIS AGREEMENT
MAY BE AMENDED ONLY BY A WRITTEN DOCUMENT SIGNED BY BOTH THE EXECUTIVE AND FTD. 
NO DELAY OR FAILURE TO EXERCISE ANY RIGHT UNDER THIS AGREEMENT WAIVES SUCH
RIGHTS UNDER THE AGREEMENT.  IF ANY PROVISION OF THIS AGREEMENT IS PARTIALLY OR
COMPLETELY INVALID OR UNENFORCEABLE, THEN THAT PROVISION SHALL ONLY BE
INEFFECTIVE TO SUCH EXTENT OF ITS INVALIDITY OR UNENFORCEABILITY, AND THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT SHALL NOT BE
AFFECTED.  ANY CONTROVERSY RELATING TO THIS AGREEMENT SHALL BE SETTLED BY
ARBITRATION IN CHICAGO, ILLINOIS IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION
RULES OF THE AMERICAN ARBITRATION ASSOCIATION, EXCEPT AS OTHERWISE PROVIDED IN
THE CONFIDENTIALITY AND NON-COMPETITION AGREEMENT.  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THIS AGREEMENT AND ANY PERSONNEL POLICY OR MANUAL OF FTD
WITH RESPECT TO ANY MATTER, THIS AGREEMENT SHALL GOVERN THE MATTER.

 

(Signature page follows)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
first set forth above.

 

 

 

FLORISTS’ TRANSWORLD DELIVERY, INC.

 

 

 

By: /S/ ROBERT L. NORTON

 

 

 

 

Its:  CEO

 

 

 

 

 

/S/ MICHAEL J. SOENEN

 

 

Michael J. Soenen

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

Certain Additional Payments by FTD.  (a)  Notwithstanding any other provision of
the employment agreement to the contrary, in the event that it shall be
determined (as hereafter provided) that any payment (other than the Gross-Up
Payment (as defined below) provided for in this Exhibit A) or distribution by
FTD or any of its subsidiaries or affiliates to or for the Executive’s benefit,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise pursuant to or by reason of any other agreement,
plan, policy, program or arrangement, including but not limited to any stock
option, performance share, performance unit, stock appreciation right or similar
right, or the lapse or termination of any restriction on or the vesting or
exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”) (or any successor provision thereto), by reason of being
considered “contingent on a change in ownership or control” of FTD, within the
meaning of Section 280G of the Code (or any successor provision thereto), or to
any similar tax imposed by state or local law, or any interest or penalties with
respect to such tax (such tax or  taxes, together with any such interest and
penalties, being hereafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment or payments
(collectively, a “Gross-Up Payment”).  The Gross-Up Payment shall be in an
amount such that, after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payment.

 


(B)                                                                                
SUBJECT TO THE PROVISIONS OF PARAGRAPH (F) BELOW, ALL DETERMINATIONS REQUIRED TO
BE MADE UNDER THIS EXHIBIT A, INCLUDING WHETHER ANY EXCISE TAX IS PAYABLE BY THE
EXECUTIVE AND THE AMOUNT OF ANY SUCH EXCISE TAX AND WHETHER A GROSS-UP PAYMENT
IS REQUIRED TO BE PAID BY FTD TO THE EXECUTIVE AND THE AMOUNT OF ANY SUCH
GROSS-UP PAYMENT, SHALL BE MADE BY A NATIONALLY RECOGNIZED ACCOUNTING FIRM OTHER
THAN KPMG LLP (THE “ACCOUNTING FIRM”) SELECTED BY THE EXECUTIVE IN THE
EXECUTIVE’S SOLE DISCRETION.  THE EXECUTIVE SHALL DIRECT THE ACCOUNTING FIRM TO
SUBMIT ITS DETERMINATION AND DETAILED SUPPORTING CALCULATIONS TO BOTH FTD AND
THE EXECUTIVE WITHIN 30 CALENDAR DAYS AFTER THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT, IF APPLICABLE, AND ANY SUCH OTHER TIME OR TIMES AS MAY BE REQUESTED
BY FTD OR THE EXECUTIVE.  IF THE ACCOUNTING FIRM DETERMINES THAT ANY EXCISE TAX
IS PAYABLE BY THE EXECUTIVE, FTD SHALL PAY THE REQUIRED GROSS-UP PAYMENT TO THE
EXECUTIVE WITHIN FIVE BUSINESS DAYS AFTER RECEIPT OF SUCH DETERMINATION AND
CALCULATIONS WITH RESPECT TO ANY PAYMENT TO THE EXECUTIVE.  IF THE ACCOUNTING
FIRM DETERMINES THAT NO EXCISE TAX IS PAYABLE BY THE EXECUTIVE, IT SHALL DELIVER
TO FTD AND THE EXECUTIVE AT THE SAME TIME AS IT MAKES SUCH A DETERMINATION AN
OPINION THAT THE EXECUTIVE HAS SUBSTANTIAL AUTHORITY NOT TO REPORT ANY EXCISE
TAX ON HIS FEDERAL, STATE OR LOCAL INCOME OR OTHER TAX RETURN.  AS A RESULT OF
THE UNCERTAINTY IN THE APPLICATION OF SECTION 4999 OF THE CODE (OR ANY SUCCESSOR
PROVISION THERETO) AND THE POSSIBILITY OF SIMILAR UNCERTAINTY REGARDING
APPLICABLE STATE OR LOCAL TAX LAW AT THE TIME OF ANY DETERMINATION BY THE
ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP PAYMENTS THAT SHALL NOT
HAVE BEEN MADE BY FTD SHOULD HAVE BEEN MADE (AN “UNDERPAYMENT”), CONSISTENT


 

9

--------------------------------------------------------------------------------


 


WITH THE CALCULATIONS REQUIRED TO BE MADE HEREUNDER.  IN THE EVENT THAT FTD
EXHAUSTS OR FAILS TO PURSUE ITS REMEDIES PURSUANT TO PARAGRAPH (F) BELOW AND THE
EXECUTIVE THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY EXCISE TAX, THE
EXECUTIVE SHALL DIRECT THE ACCOUNTING FIRM TO DETERMINE THE AMOUNT OF THE
UNDERPAYMENT THAT HAS OCCURRED AND TO SUBMIT ITS DETERMINATION AND DETAILED
SUPPORTING CALCULATIONS TO BOTH FTD AND THE EXECUTIVE AS PROMPTLY AS POSSIBLE. 
ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID BY FTD TO, OR FOR THE BENEFIT OF,
THE EXECUTIVE WITHIN FIVE BUSINESS DAYS AFTER RECEIPT OF SUCH DETERMINATION AND
DETAILED SUPPORTING CALCULATIONS.

 


(C)                                                                                 
FTD AND THE EXECUTIVE SHALL EACH PROVIDE THE ACCOUNTING FIRM ACCESS TO AND
COPIES OF ANY BOOKS, RECORDS AND DOCUMENTS IN THE POSSESSION OF FTD OR THE
EXECUTIVE, AS THE CASE MAY BE, REASONABLY REQUESTED BY THE ACCOUNTING FIRM AND
SHALL OTHERWISE COOPERATE WITH THE ACCOUNTING FIRM IN CONNECTION WITH THE
PREPARATION AND ISSUANCE OF THE DETERMINATIONS AND CALCULATIONS CONTEMPLATED BY
PARAGRAPH (B) ABOVE.  ANY DETERMINATION BY THE ACCOUNTING FIRM AS TO THE AMOUNT
OF THE GROSS-UP PAYMENT SHALL BE FINAL, CONCLUSIVE AND BINDING UPON FTD AND THE
EXECUTIVE.


 


(D)                                                                                
THE FEDERAL, STATE AND LOCAL INCOME OR OTHER TAX RETURNS FILED BY THE EXECUTIVE
SHALL BE PREPARED AND FILED ON A CONSISTENT BASIS WITH THE DETERMINATION OF THE
ACCOUNTING FIRM WITH RESPECT TO ANY EXCISE TAX PAYABLE BY THE EXECUTIVE.  THE
EXECUTIVE SHALL MAKE PROPER PAYMENT OF THE AMOUNT OF ANY EXCISE TAX AND, AT THE
REQUEST OF FTD, SHALL PROVIDE TO FTD TRUE AND CORRECT COPIES (WITH ANY
AMENDMENTS) OF THE EXECUTIVE’S FEDERAL INCOME TAX RETURN AS FILED WITH THE
INTERNAL REVENUE SERVICE AND ANY RELEVANT CORRESPONDING STATE AND LOCAL TAX
RETURNS AS FILED WITH THE APPLICABLE TAXING AUTHORITY, AND SUCH OTHER DOCUMENTS
REASONABLY REQUESTED BY FTD, EVIDENCING SUCH PAYMENT.  IF PRIOR TO THE FILING OF
THE EXECUTIVE’S FEDERAL INCOME TAX RETURN OR ANY RELEVANT CORRESPONDING STATE OR
LOCAL TAX RETURN, THE ACCOUNTING FIRM DETERMINES THAT THE AMOUNT OF THE GROSS-UP
PAYMENT SHOULD BE REDUCED, THE EXECUTIVE SHALL WITHIN FIVE BUSINESS DAYS PAY TO
FTD THE AMOUNT OF SUCH REDUCTION.


 


(E)                                                                                 
THE FEES AND EXPENSES OF THE ACCOUNTING FIRM FOR ITS SERVICES IN CONNECTION WITH
THE DETERMINATIONS AND CALCULATIONS CONTEMPLATED BY PARAGRAPH (B) ABOVE SHALL BE
BORNE BY FTD.  IF SUCH FEES AND EXPENSES ARE INITIALLY PAID BY THE EXECUTIVE,
FTD SHALL REIMBURSE THE EXECUTIVE THE FULL AMOUNT OF SUCH FEES AND EXPENSES
WITHIN FIVE BUSINESS DAYS AFTER RECEIPT FROM THE EXECUTIVE OF A STATEMENT
THEREFOR AND REASONABLE EVIDENCE OF THE EXECUTIVE’S PAYMENT THEREOF.


 


(F)                                                            THE EXECUTIVE
SHALL NOTIFY FTD IN WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE OR ANY
OTHER TAXING AUTHORITY THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY FTD OF
A GROSS-UP PAYMENT.  SUCH NOTIFICATION SHALL BE GIVEN AS PROMPTLY AS PRACTICABLE
BUT NO LATER THAN TEN BUSINESS DAYS AFTER THE EXECUTIVE ACTUALLY RECEIVES NOTICE
OF SUCH CLAIM AND THE EXECUTIVE SHALL FURTHER APPRISE FTD OF THE NATURE OF SUCH
CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE


 


10

--------------------------------------------------------------------------------



 


PAID (IN EACH CASE, TO THE EXTENT KNOWN BY THE EXECUTIVE).  THE EXECUTIVE SHALL
NOT PAY SUCH CLAIM PRIOR TO THE EARLIER OF (I) THE EXPIRATION OF THE
30-CALENDAR-DAY PERIOD FOLLOWING THE DATE ON WHICH HE GIVES SUCH NOTICE TO FTD
AND (II) THE DATE THAT ANY PAYMENT OF ANY AMOUNT WITH RESPECT TO SUCH CLAIM IS
DUE.  IF FTD NOTIFIES THE EXECUTIVE IN WRITING PRIOR TO THE EXPIRATION OF SUCH
PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM, THE EXECUTIVE SHALL:


 


(1)                                  PROVIDE FTD WITH ANY WRITTEN RECORDS OR
DOCUMENTS IN HIS POSSESSION RELATING TO SUCH CLAIM REASONABLY REQUESTED BY FTD;


 


(2)                                  TAKE SUCH ACTION IN CONNECTION WITH
CONTESTING SUCH CLAIM AS FTD SHALL REASONABLY REQUEST IN WRITING FROM TIME TO
TIME, INCLUDING BUT NOT LIMITED TO ACCEPTING LEGAL REPRESENTATION WITH RESPECT
TO SUCH CLAIM BY AN ATTORNEY COMPETENT IN RESPECT OF THE SUBJECT MATTER AND
REASONABLY SELECTED BY FTD;


 


(3)                                  COOPERATE WITH FTD IN GOOD FAITH IN ORDER
TO EFFECTIVELY CONTEST SUCH CLAIM; AND


 


(4)                                  PERMIT FTD TO PARTICIPATE IN ANY
PROCEEDINGS RELATING TO SUCH CLAIM;

 

provided, however, that FTD shall bear and pay directly all costs and expenses
(including interest and penalties) incurred in connection with such contest and
shall indemnify and hold harmless the Executive, on an after-tax basis, from and
against any Excise Tax or income tax, including interest and penalties with
respect thereto, imposed as a result of such representation and payment of costs
and expenses.  Without limiting the foregoing provisions of this paragraph (f),
FTD shall control all proceedings taken in connection with the contest of any
claim contemplated by this paragraph (f) and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim (provided that the Executive
may participate therein at the Executive’s own cost and expense) and may at its
option either direct the Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as FTD
shall determine; provided, however, if FTD directs the Executive to pay the tax
claimed and sue for a refund, FTD shall advance the amount of such payment to
the Executive on an interest-free basis and shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income or
other tax, including interest or penalties with respect thereto, imposed with
respect to such advance; provided further, however, that any extension of the
statute of limitations relating to payment of taxes for the Executive’s taxable
year with respect to which the contested amount is claimed to be due is limited
solely to such contested amount.  Furthermore, FTD control of any such contested
claim shall be limited to issues with respect to which a Gross-Up Payment would
be payable hereunder and the Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.


 


(G)                                                                                
IF, AFTER THE RECEIPT BY THE EXECUTIVE OF AN AMOUNT ADVANCED BY FTD PURSUANT TO
PARAGRAPH (F) ABOVE, THE EXECUTIVE RECEIVES ANY REFUND WITH RESPECT TO


 


11

--------------------------------------------------------------------------------



 


SUCH CLAIM, THE EXECUTIVE SHALL (SUBJECT TO FTD COMPLYING WITH THE REQUIREMENTS
OF PARAGRAPH (F) ABOVE) PROMPTLY PAY TO FTD THE AMOUNT OF SUCH REFUND (TOGETHER
WITH ANY INTEREST PAID OR CREDITED THEREON AFTER ANY TAXES APPLICABLE THERETO). 
IF, AFTER THE RECEIPT BY THE EXECUTIVE OF AN AMOUNT ADVANCED BY FTD PURSUANT TO
PARAGRAPH (F) ABOVE, A DETERMINATION IS MADE THAT THE EXECUTIVE SHALL NOT BE
ENTITLED TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND FTD DOES NOT NOTIFY THE
EXECUTIVE IN WRITING OF ITS INTENT TO CONTEST SUCH DENIAL OR REFUND PRIOR TO THE
EXPIRATION OF 30 CALENDAR DAYS AFTER SUCH DETERMINATION, THEN SUCH ADVANCE SHALL
BE FORGIVEN AND SHALL NOT BE REQUIRED TO BE REPAID AND THE AMOUNT OF ANY SUCH
ADVANCE SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT
REQUIRED TO BE PAID BY FTD TO THE EXECUTIVE PURSUANT TO THIS EXHIBIT A.

 

12

--------------------------------------------------------------------------------
